Citation Nr: 1730165	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-26 928	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Whether the character of the appellant's service constitutes a bar to receiving VA benefits.


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel










INTRODUCTION

The appellant served on active duty in the United States Marine Corps (Marines) from March 1989 to February 1996, at which time he received a bad conduct discharge pursuant to a general court-martial.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision of the VA RO that found that the character of the appellant's service was a bar to his receipt of VA benefits.

Although a relative of the appellant recently petitioned a state court for appointment as the appellant's fiduciary, VA has neither determined that the appellant is incompetent, nor otherwise appointed a fiduciary for the appellant.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's complete personnel file has not been associated with the record, and the Board finds that the AOJ has not undertaken sufficient efforts to obtain these records.  

While the AOJ has requested records relating specifically to the appellant's general court-martial, it does not appear that the AOJ has requested the appellant's complete personnel file at any time.   In August 2009, the AOJ requested the appellant's separation documents and the facts and circumstances surrounding his discharge from the National Personnel Records Center (NPRC).  In January 2010, the NPRC indicated that there were no such records, and it instead directed the AOJ to submit its request to the Defense Personnel Records Information Retrieval System (DPRIS).  The AOJ submitted such a request to DPRIS in February 2010, at which time DPRIS indicated that routine access to the digital and electronic record was not available, and the AOJ should submit a DPRIS follow-up response to an action officer.  

In April 2010, the AOJ submitted a request for the appellant's court-martial transcript, separation document, and post-court-martial actions to the United States Navy's Office of the Judge Advocate General (JAG).  Later in April 2010, the JAG responded that the appellant's trial records had been ordered from the Federal Records Center.  In June 2010, the JAG provided an affidavit of a central files clerk outlining the steps that had been taken to locate the appellant's trial records, and a letter indicated that records associated with the appellant's trial records had been lost.  

In July 2010, the Headquarters of the Marines indicated that the appellant's official military personnel file was located at the NPRC, and it instructed the AOJ to request the appellant's records from the NPRC.  In August 2010, DPRIS indicated that it was waiting for a response from the applicable repository for the appellant's records.  In November 2010, the Headquarters of the Marines again indicated that the appellant's official military personnel file was located at the NPRC, and it instructed the AOJ to request the appellant's records from the NPRC or DPRIS.  The AOJ did not initiate such a request.  

Thus, upon review of these records, it does not appear that the AOJ has requested the appellant's complete personnel file (rather than records relating specifically to the appellant's court-martial) from the appropriate repository at any time.  The AOJ must undertake additional efforts to obtain the appellant's personnel file before the Board may adjudicate this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain the appellant's complete personnel records from all appropriate sources, including from the NPRC and DPRIS, as well as any other appropriate repository.  If the appellant's records are unavailable after making all appropriate requests, issue a formal finding documenting the unavailability of such records and inform the appellant of such unavailability.  

2.  Then readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



